DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I drawn to claims 1-19 in the reply filed on 2/10/21 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 14, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (JP 2015-110201; English translation relied upon for reference herein).
Claim 1: Takahashi provides a solar cell module disassembling device (Fig. 6) comprising: a frame unit (12), wherein a laminated panel (3/50) having a first panel (3) and a second panel (50) is mounted on the frame unit (Fig. 6), and wherein the first and second panels are stacked and bonded (Fig. 1); a guide module (track that 18 moves along; the mechanism that guides 19 in Fig. 6), being elongated in a forward and backward direction (Fig. 6); a scraper unit (15/16), being movably coupled to the guide module, and having a blade module (16), wherein the blade module moves in the 
Claim 4: Takahashi provides the scraper unit (15/16) includes at least one among: a heating module providing the laminated panel with a heat (heated blade 16, paragraph [0032]); and an ultrasonic module providing the laminated panel with a ultrasonic wave.
Claim 5: Takahashi provides the scraper unit (15/16) includes a press module (15/17) providing the laminated panel with a pressure, and wherein the press module is positioned above the laminated panel (Fig. 6, paragraph [0031]).
Claim 6: Takahashi provides the press module (15/17) is positioned in front of the blade module (16) and maintains a distance from the blade module within a certain distance (Fig. 6).
Claim 14: Takahashi provides a pre-processing unit (paragraph [0024, Fig. 1-3), wherein the pre-processing unit removes an upper portion of an area of the laminated panel, and wherein the area of the laminated panel is adjacent to an edge of the laminated panel (paragraph [0024-0025] Fig. 1).
Claim 17: Takahashi provides a suction unit, wherein the suction unit is positioned in rear of the scraper unit, and wherein the suction unit inhales debris generated while the scraper unit moves forward (paragraph [0030]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (JP 2015-110201; English translation relied upon for reference herein) in view of Lee et al. (US 2018/0133720).
Claim 7: Takahashi fails to disclose a sensor unit, wherein the sensor unit measures a thickness of the laminated panel.
However, Lee et al. all teaches a sensor unit, wherein the sensor unit measures a thickness of the laminated panel (paragraph [0010-0013]).
Therefore, it would have been obvious to modify the dissembling device provided by Takahashi to include the sensor unit as taught by Lee et al. in order to measure the thickness of the laminated panel.
Allowable Subject Matter
Claims 2-3, 8-13, and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda J Kreiling whose telephone number is (571)272-6091.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Amanda Kreiling/           Examiner, Art Unit 3726                                                                                                                                                                                             	2/26/21

/JASON L VAUGHAN/           Primary Examiner, Art Unit 3726